El Juez Asociado Se. Hutchisok,
emitió la opinión del tribunal.
El artículo 8 de la Ley de 1916,. página 144, para regla-mentar el uso de vehículos de motor exige entre otras cosas que “todo automóvil que transitare en el período compren-dido desde media hora después de la puesta del sol hasta media hora antes de la salida del mismo, llevará por lo menos dos luces blancas, y toda motocicleta una luz blanca, visibles a una distancia de por lo menos doscientos cincuenta pies desde el frente de tal vehículo; pero queda prohibido en calles de ciudades o caminos-públicos bien alumbrados el uso de luces que deslumbren. Cada automóvil llevará tam-bién una luz roja visible en la parte posterior.”
El artículo 18 dispone que “las infracciones de las dis-posiciones de esta ley serán consideradas como delitos me-nos graves, y serán castigadas con multa de no menos de cinco dólares, o con prisión de no menos de cinco días ni más de tres meses.”
El apelante fué convicto primero en la corte municipal y luego después de celebrádole un juicio de novo en la corte de distrito, por infracción al artículo 8 de la citada ley a virtud de una denuncia en que se le imputaba “que en abril 3, 1917, a las 7:30 p. m. en la Avenida Hostos, Playa, Ponce, P. R., del distrito judicial municipal de Ponce, P. R., el acusado Gumersindo González, en .abril'3, 1917 y en la Ave-nida Hostos, maliciosa y voluntariamente, violó las disposi-ciones de la ley para regular el uso de vehículos de motor en Puerto Rico, llevando apagada la luz roja posterior, del anta 2175, propiedad de Temístocles Laguna, a las 7:30 p. m.
Se han apuntado los siguientes motivos de error:
“A. En que la sentencia de la corte inferior, es contraria a las pruebas aducidas en el juicio por El Pueblo de Puerto Rico para sostener su querella.
“B. En que la corte inferior abusó de su discreción e hizo una apreciación errónea de los testimonios aducidos en juicio por los testigo^ del Pueblo de Puerto Rico.
*24“C. En que, aceptando como cierto, de que el acusado baya rea-lizado los actos imputádosle en la denuncia, ello no constituye delito público alguno penable.” •
El argumento aducido respecto a los dos primeros erro-res alegados, como los términos en que se hallan redactados dichos motivos de error, se concreta a la prueba aducida por el Fiscal. Si hubiera el acusado preferido conformarse con su moción de non-suit quizá no hubiera carecido por com-pleto de méritos su pretensión, pero la prueba de descargo corrobora las declaraciones de los dos policías tanto res-pecto al corpus delicti como a la identidad del carro y del acusado, disipando así cualquier duda que pudiera de otro modo haber existido en este sentido.
La única disputa que bajo el tercer motivo de error vale la pena de considerarse detenidamente es la de que la prueba considerada a la luz de los artículos 11 y 12 del Código Penal no revela la existencia de una intención criminal y de que en todo caso la declaración del acusqdo y la del dueño del carro demuestran la total ausencia de la mens rea.
No necesitamos ni queremos detenernos a considerar la proposición del Fiscal, de que la legislatura tuvo la inten-ción de hacer e hizo de la falta de exhibirse una luz roja un delito menos grave (misdemeanor) sin tener en cuenta la existencia o no-existéncia de una intención criminal, puesto que sin eluda alguna tenía facultades para hacerlo. Como quiera que sea, la omisión del legislador en este sentido apenas si puede estimarse que exija prueba de intención es-pecífica. Síguese que en cuanto pueda cuestión alguna re-lacionarse con este asunto “se presume que toda persona ■intenta la consecuencia de sus actos,” aunque por supuesto esta presunción no es necesariamente concluyente. 2 Bishop’s New Criminal Procedure, Sec. 1099, pág. 946, Sec. 1301, pág. 947.
Además, “áun cuando se alegare, para los efectos de la intención, la ignorancia de hecho, esa defensa de nada apro-vecha cuando el acusado, mediante el ejercicio de la debida *25diligencia, pudo haberse dado qnenta de sn error. # * T, como regia general, cuando se le imputa al acusado negli-gencia por no haber investigado los verdaderos hechos del caso, sn ignorancia no constituye defensa alguna.” I ■Wharton’s Criminal Law, Edición 11a., See. 114, páginas 153, 154.
Admitiendo para los fines de la argumentación que la de-mostración de un debido cuidado y diligencia podría relevar de responsabilidad criminal a un acusado en casos de esta naturaleza, tenemos que decir que la prueba de descargo en . este caso es tan pobre, vaga y poco satisfactoria que no jus-tificaría la revocación de la sentencia.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia-apelada.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al--drev no intervinieron.